Citation Nr: 1503596	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  13-18 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for ischemic heart disease.  

4.  Entitlement to service connection for erectile dysfunction.  

5.  Entitlement to service connection for vision loss.  

6.   Entitlement to service connection for residuals of multiple strokes.

7.  Entitlement to an initial disability rating in excess of 0 percent for hepatitis B.

8.  Entitlement to an initial disability rating in excess of 0 percent for allergic rhinitis.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty August 1969 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified at a Travel Board hearing in May 2014.  A transcript of that hearing has been associated with the claims file.  

The issue of pseudofolliculitis barbae has been raised by the record in a May 2014 statement by the Veteran's representative and form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an initial disability rating in excess of 0 percent for hepatitis B and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not serve on land in the Republic of Vietnam or near the DMZ in Korea.

2.  The Veteran was not otherwise exposed to herbicides during service. 

3.  The preponderance of the evidence shows that the Veteran's diabetes mellitus was not present in service or until many years thereafter and is not related to service.

4.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service.

5.  The preponderance of the evidence shows that the Veteran's ischemic heart disease was not present in service or until many years thereafter and is not related to service.

6.  The preponderance of the evidence shows that the Veteran's erectile dysfunction was not present in service or until many years thereafter and is not related to service.

7.  The preponderance of the evidence shows that the Veteran's vision loss was not present in service or until many years thereafter and is not related to service.

8.  The preponderance of the evidence shows that the Veteran's residuals of multiple strokes were not present in service or until many years thereafter and is not related to service.

9.  At no point during the initial period on appeal did the Veteran's allergic rhinitis manifest with polyps, 50 percent obstruction of both nasal passages, or complete obstruction of one nasal passage.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for vision loss have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

6.  The criteria for service connection for residuals of multiple strokes have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

7.  The criteria for a compensable initial disability rating for allergic rhinitis percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.97, Diagnostic Code 6522 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The appeal for a higher initial rating for allergic rhinitis arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding that issue.

The record shows that through VCAA letters dated May 2010, October 2011, and March 2012, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letters were received prior to the most recent adjudications by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, private  treatment records, VA examination reports, VA treatment records, Social Security records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded a VA examination in October 2011 regarding his allergic rhinitis claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings.  Therefore, the examination report is adequate to decide the claim.  Thus, further examination is not necessary regarding that issue.

In this decision, the Board has found as a fact that there was no in-service injury or disease related to the claims of diabetes, ischemic heart disease, hypertension, vision loss, or erectile dysfunction.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

The Board has considered the decision in Charles v. Principi,  16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disability and his military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown,  5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  The holding in Charles was clearly predicated on the existence of evidence of both in-service injury or event and a current diagnosis.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The undersigned explained the issue on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Herbicide Exposure

The Veteran contends that his diabetes mellitus and heart disease may have resulted from Agent Orange exposure during service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e), for Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  Additionally, under that regulation, a Veteran who during active military, naval, or air service, served between April 1, 1968 and August 31, 1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent.  Although diabetes mellitus, type II, and ischemic heart disease are included in the list of diseases presumptively due to Agent Orange exposure, the Veteran does not contend and the evidence does not show that he served on land in the Republic of Vietnam.  Additionally, the Veteran served in the 199th Personnel Service Company, which was assigned to the 38th Replacement Battalion.  Records show that the battalion was stationed in Ascom, Seoul, Korea, approximately 26 miles from the DMZ.  The unit history does not document the use, storage, spraying, or transporting of herbicides.  Additionally, the history does not mention or document any specific duties performed by the unit members along the DMZ.  

Despite the fact that the Veteran is not entitled to service connection on a presumptive basis for herbicide exposure, service connection may nonetheless be warranted with evidence that the Veteran was otherwise exposed to herbicides.

The Veteran contends that he and three or four other soldiers were sent across the DMZ to pick something up one time.  The Veteran has not provided the names or lay statements from the other soldiers.  He cannot recall what they were sent to retrieve.  He also asserted that they went across the DMZ, which is inconsistent with the circumstances of his service, as it is unlikely military personnel would have crossed the DMZ on a non-combat errand.  The Board finds the Veteran to be not credible regarding his asserted exposure to herbicides along the DMZ for a few hours one day.     

Absent more particular and well defined evidence and examples of exposure, the Board cannot find the Veteran's contentions to be credible.  Therefore, the evidence that has been presented lacks the probative value necessary to establish that the Veteran was exposed to herbicides.  Even without proof of presumptive service connection, a Veteran may still establish service connection by showing direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")  Pertinent to the case at hand, diabetes mellitus and hypertension are among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that his current disabilities are causally related to herbicides, service, or another disability.  

Service Connection - Diabetes Mellitus

Service treatment records are silent regarding any treatment, diagnosis, or complaint of diabetes during service.  On the Veteran's February 1972 separation report of medical examination, the examiner noted the Veteran's endocrine system as clinically normal and there was no sugar in his urine.   

The Veteran and his representative assert that the Veteran's diabetes mellitus is a result of exposure to herbicides during service.  As noted above, the Board has found that the Veteran was not exposed to herbicides during service.  Therefore, service connection on that basis is denied.  

Regarding direct service connection, neither the Veteran nor his representative asserts that the Veteran's diabetes mellitus began during service or within one year of separation from service.  Additionally, they have not asserted that the Veteran's diabetes is causally or etiologically related to service on a direct basis.  The medical evidence shows onset of diabetes decades after separation from service.  Additionally, no medical evidence associates the Veteran's diabetes with his active service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for diabetes is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Hypertension 

Upon entry into service, the Veteran's blood pressure was noted as 110/70.  On the Veteran's February 1972 separation report of medical examination, the examiner noted the Veteran's heart and vascular system as clinically normal.  The Veteran's blood pressure was 130/80.  Service treatment records are silent regarding any treatment or complaint of high blood pressure.  

The Veteran and his representative assert that the Veteran's hypertension is a result of exposure to herbicides during service.  As noted above, the Board has found that the Veteran was not exposed to herbicides during service.  Therefore, service connection on that basis is denied.  

Regarding direct service connection, neither the Veteran nor his representative asserts that the Veteran's hypertension began during service, had its onset within one year after separation from service, or is causally or etiologically related to service.  The medical evidence shows onset of hypertension decades after separation from service.  Additionally, no medical evidence associates the Veteran's hypertension with his active service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for hypertension is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
The Veteran's medical records show that 

Service Connection - Ischemic Heart Disease

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of ischemic heart disease.  On the Veteran's February 1972 separation report of medical examination, the examiner noted the Veteran's heart and vascular system as clinically normal.  

Again, the Veteran and his representative assert that the Veteran's ischemic heart disease is a result of exposure to herbicides during service.  The Board has found that the Veteran was not exposed to herbicides during service.  Therefore, service connection on that basis is denied.  

Regarding direct service connection, neither the Veteran nor his representative asserts that the Veteran's ischemic heart disease began during service or within one year of separation from service.  Neither the Veteran nor his representative has asserted that the Veteran's ischemic heart disease is causally or etiologically related to service on a direct basis.  The medical evidence shows no link between a diagnosis of heart disease and active service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for ischemic heart disease is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Erectile Dysfunction

Service treatment records are silent regarding any complaint, treatment, or diagnosis of erectile dysfunction.  On the Veteran's February 1972 separation report of medical examination, the examiner noted the Veteran's genitourinary system as clinically normal.  

Neither the Veteran nor his representative asserts that the Veteran's erectile dysfunction is causally or etiologically related to service.  Rather, the Veteran and his representative testified during the Board hearing in May 2014 that the disability was secondary to his diabetes mellitus.  As service connection for diabetes has been denied, service connection on a secondary basis is not warranted.  

The record is silent regarding any indication that the Veteran's erectile dysfunction is directly related to service.  The Veteran's lay statements assert that his erectile dysfunction is related to his diabetes.  The record does not include any medical evidence that indicates onset of erectile dysfunction during service or current erectile dysfunction that is causally or etiologically related to service.  Accordingly, the preponderance of the evidence is against the claim.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Vision Loss

Service treatment records show a complaint of an eye problem in July 1970.  The examiner noted intermittent diplopia and esotropia.  The impression was probable hay fever.  On the Veteran's February 1972 separation report of medical examination, the examiner noted the Veteran's eyes and ophthalmoscopic examination as clinically normal.  The Veteran's vision was noted as 20/20 bilaterally.  The service treatment records are silent regarding any vision loss.  

Neither the Veteran nor his representative asserts that the Veteran's vision loss is causally or etiologically related to service.  Rather, the Veteran and his representative testified during the Board hearing in May 2014 that the disability was secondary to his diabetes mellitus and ischemic heart disease.  As service connection for diabetes and ischemic heart disease have been denied, service connection on a secondary basis is not warranted.  

The record is silent regarding any indication that the Veteran's vision loss is directly related to service.  The Veteran's lay statements assert that his vision loss is related to his diabetes or heart disease.  Further, the record does not include any medical evidence that indicates onset of vision loss during service or current vision loss that is causally or etiologically related to service.  Accordingly, the preponderance of the evidence is against the claim.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Service Connection - Residuals of Multiple Strokes

The service treatment records are silent regarding any complaints, treatment, or diagnosis of a stroke.  On the Veteran's February 1972 separation report of medical examination, the examiner noted the Veteran's vascular system and neurologic tests as clinically normal.  

The Veteran suffered a stroke in June 2010 and again in August 2010, several decades after separation from service.  Neither the Veteran nor his representative assert that the Veteran's strokes occurred during service or are causally or etiologically related to service.  Rather, they assert that his strokes are secondary to the Veteran's hypertension, ischemic heart disease, or diabetes.  The Board notes that these disabilities have been denied service connection in the decision above.  Therefore, service connection on a secondary basis is not warranted.  

Regarding service connection on a direct basis, again the evidence clearly shows onset of strokes in 2010, decades after separation from service.  No lay or medical evidence relates the Veteran's strokes to his military service.  Based on this evidence, the Board finds that a preponderance of the evidence is against the claim.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Higher Initial Rating - Allergic Rhinitis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's allergic rhinitis is rated under Diagnostic Code 6522 for allergic or vasomotor rhinitis.  Under that regulation, allergic rhinitis with polyps warrants a 30 percent disability rating.  Allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side, warrants a 10 percent disability rating.  38 C.F.R. § 4.97.

The Board finds that the Veteran's allergic rhinitis does not manifest to a compensable level.  The Veteran was afforded a VA examination in October 2011.  The examiner noted a history of nasal allergies without breathing difficulty or speech impairment.  He noted no signs of nasal obstruction and no nasal polyps.  The Veteran did not have a septal deviation, permanent hypertrophy of turbinates, rhinoscleroma, tissue loss, scarring, deformity of the nose, or evidence of Wegener's granulomatosis or granulomatous infection.  The examiner diagnosed allergic rhinitis by history with a good response on medication.  The examiner noted no objective evidence of acute rhinitis upon examination and noted no significant effects on the Veteran's usual occupation and no effects on the Veteran's usual daily activities.  

The Board notes that at no point does the evidence show allergic rhinitis with polyps, with greater than 50 percent obstruction of nasal passages on both sides, or with complete obstruction on one side.    

Based on this evidence of record, the Board finds that a preponderance of the evidence is against the claim for a compensable initial rating for allergic rhinitis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate for the Veteran's allergic rhinitis.  In this case, the Board finds that the rating criteria contemplate the Veteran's allergic rhinitis because it rates the condition based on his nasal obstruction and the presence of polyps.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied. 

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for ischemic heart disease is denied.  

Entitlement to service connection for erectile dysfunction is denied.  

Entitlement to service connection for vision loss is denied.  

Entitlement to service connection for residuals of multiple strokes is denied.

Entitlement to an initial disability rating in excess of 0 percent for allergic rhinitis is denied.  


REMAND

The Veteran was afforded a VA examination in October 2011 regarding his hepatitis claim.  During that examination, the examiner specifically noted no fatigue or malaise.  During the hearing before the Board in May 2014, the Veteran specifically noted extreme fatigue as a residual of his hepatitis B.  This testimony suggests that his hepatitis residual may have worsened since the last VA examination.  Therefore, a new examination is warranted.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

The Veteran's increased rating claim affects the disabilities considered under his TDIU claim; therefore, the increased rating and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding treatment records.  All attempts to obtain these records must be documented in the file, and the Veteran notified of an inability to obtain requested records.

2.  Schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of the Veteran's residuals of hepatitis B.  The examiner should review the claims file in conjunction with the examination and such review must be noted in the examination report.  Any medically indicated special tests should be accomplished.  The examiner should clearly report the extent of the Veteran's disability in accordance with VA rating criteria, and offer an opinion as to the level of occupational impairment caused by any residuals.  The examiner should specifically address the Veteran's claims of fatigue related to his history of hepatitis B.  The examiner should also comment upon the effect that this disorder has on the Veteran's ability to obtain and maintain substantially gainful employment (keeping in mind his past education and work experience).

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completion of the above, review the expanded record and determine if a higher rating for the disability on appeal may be granted.  The RO should also address the Veteran's TDIU claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


